Citation Nr: 1110025	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinnitus.  The Veteran testified at a personal hearing before the undersigned member of the Board in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.

The Veteran contends that he developed tinnitus as due to excessive noise exposure from firearms and explosions during combat in service.  The Veteran's service personnel records show that he was awarded the Combat Infantry Badge.  Thus the Board finds that the Veteran engaged in combat with the enemy during his service.  The Board finds that the Veteran's statements in regard to his noise exposure are credible and consistent with his military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  38 U.S.C.A. § 1154(b) (West Supp. 2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2010); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  At a March 2008 VA examination, the examiner noted that the Veteran had military noise exposure from explosions and firearms.  The examiner diagnosed the Veteran with bilateral tinnitus and opined that tinnitus was not relative to the presence of hearing loss and was likely not related to combat in service.  The examiner explained in an addendum report that the air and bone conduction thresholds were within normal limits and did not show any effect of noise exposure that would be indicative of symptoms of tinnitus.  

The Board notes that the Veteran is competent to report tinnitus because that requires only personal knowledge, not medical expertise because it comes to him through his senses.  Therefore, the examiner is required to consider the Veteran's statements regarding continuity of symptomatology in determining whether any tinnitus is related to his service.  Layno v. Brown, 6 Vet. App. 465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).

The rationale provided by the VA examiner appears to contradict the Veteran's reported symptomatology and does not support a diagnosis of tinnitus.  Additionally, at the October 2010 personal hearing, the Veteran stated that the VA examiner's findings were based on an inaccurate history.  For instance, the examiner indicated that the Veteran used hearing protection in service, which the Veteran denies.  Moreover, the examiner noted onset of tinnitus in 1999, while the Veteran testified that he has experienced intermittent tinnitus since service.  The Veteran further noted that his post-service military noise exposure was much less than the noise exposure in service.  The Board finds that the nexus opinion of record may have relied on an inaccurate medical history, and the examiner failed to consider the Veteran's lay statements regarding in-service tinnitus.  As such, the VA audiologist's opinion is incomplete and not supported by an adequate rationale because it did not consider all of the Veteran's contentions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007);  Kowalski v. Nicholson, 19 Vet.App. 171 (2005); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (Board not bound to accept medical opinions based upon an inaccurate factual background).

Because it remains unclear to the Board whether the Veteran's current tinnitus is related to his service, another VA examination and opinion are necessary in order to fairly decide the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination with a different specialist than the examiner who conducted the March 2008 VA examination, for the purpose of ascertaining the nature and etiology of the Veteran's tinnitus.  The report of examination should reflect that the claims folder was reviewed.  All opinions expressed by the examiner should be accompanied by a complete rationale.  The examiner is requested to reconcile the medical opinion with the March 2008 medical opinion of record and address the Veteran's contention that his post-service noise exposure was mild in comparison to his military noise exposure.  The examiner should specifically address the Veteran's report of tinnitus having first manifested during his period of active service and his report of continuity of symptomatology post-service discharge.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is causally related to his period of active service, particularly his exposure to explosions and firearms during combat in service.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


